DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 – 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 24, 27 – 30, 33, 36, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachs et al. (US PGPUB 2020/0391021).
Regarding claims 21, 28, and 30, Sachs discloses a wearable medical device (WMD) (e.g. Fig. 3) and wearable cardioverter defibrillator (WCD) (e.g. paragraphs 145 and 170) comprising: one or more monitor electrodes (e.g. paragraphs 23 – 24), the one or more monitor electrodes configured to receive electrocardiogram (ECG) signals from a patient (e.g. paragraphs 23 – 24); a plurality of therapy electrodes (e.g. paragraph 23); a support structure configured to be worn by the patient (e.g. paragraph 23), the support structure coupled to the one or more monitor electrodes and the plurality of therapy electrodes and configured to arrange the one or more monitor electrodes and the plurality of therapy electrodes proximate a skin of the patient (e.g. paragraphs 23 – 24); a monitoring device, the monitoring device being separate from the support structure (e.g. Fig. 2 and paragraph 108), being communicatively coupled with the one or more monitor electrodes and the plurality of therapy electrodes, having an energy storage device and an output circuit, and having circuitry communicatively coupled with the one or more electrodes and the plurality of therapy electrodes, wherein the monitoring device is configured to provide electrical shock therapy to the patient using the energy storage device, the output circuit and the plurality of therapy electrodes (e.g. paragraphs 145 and 170); and a Peltier device thermally coupled with at least one of the one or more monitor electrodes and/or one of the plurality of therapy electrodes, the Peltier device configured to cool a portion of the at least one of the one or more monitor electrodes and/or one of the plurality of therapy electrodes (e.g. paragraph 147).
Regarding claims 24 and 33, Sachs discloses a power source (e.g. paragraph 123).
Regarding claims 27 and 36, Sachs discloses the Peltier device is in contact with a thermally conductive portion of the support structure that is proximate to the portion of the at least one of the one or more monitor electrodes and/or one of the plurality of therapy electrodes (e.g. paragraph 147).
Regarding claims 29 and 37, Sachs discloses the Peltier device is integrated with the support structure (e.g. paragraph 147).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25, 26, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US PGPUB 2020/0391021).
Regarding claims 25, 26, 34, and 35, Sachs is silent to the operating procedures of the Peltier device.  However, the claimed limitations refer to known operating modes and procedures of a Peltier device.  Therefore, it would have been known to one having ordinary skill in the art at the time of the effective filing date to use the Peltier device of Sachs in the claimed manner in order to effectively cool the skin of the patient.

Claims 22, 23, 31, 32, and 38 - 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US PGPUB 2020/0391021) in view of Freeman et al. (US PGPUB 2020/0101278 – previously cited).
Regarding claims 22 and 31, Sachs discloses the claimed invention but does not specifically recite temperature sensors.  Freeman teaches it is known to use temperature sensors on a wearable medical device (e.g. paragraph 135).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the device as taught by Sachs with the temperature sensors as taught by Freeman, since such a modification would provide the predictable results more effectively using the Peltier device to cool the skin of the patient to the desired temperature.
Regarding claims 23 and 32, Sachs discloses the claimed invention but does not recite use of an H-bridge circuit.  Freeman teaches it is known that the energy storage device comprises a capacitor, and the output circuit comprises an H-bridge (e.g. paragraph 153).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the device as taught by Sachs with the circuitry as taught by Freeman, since such a modification would provide the predictable results of using known circuitry to effectively deliver a therapeutic shock.
Regarding claims 38 – 41, Sachs discloses a method of configuring the wearable medical device of claim 21 as described above.  Freeman teaches it is known to use temperature sensors on a wearable medical device (e.g. paragraph 135).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the device as taught by Sachs with the temperature sensors as taught by Freeman, since such a modification would provide the predictable results more effectively using the Peltier device to cool the skin of the patient to the desired temperature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792